Name: 77/128/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the Kingdom of Denmark with regard to the 1975 survey on the structure of agricultural holdings (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  agricultural structures and production;  Europe;  farming systems
 Date Published: 1977-02-09

 Avis juridique important|31977D012877/128/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the Kingdom of Denmark with regard to the 1975 survey on the structure of agricultural holdings (Only the Danish text is authentic) Official Journal L 037 , 09/02/1977 P. 0015 - 0015COMMISSION DECISION of 25 January 1977 laying down a sampling plan for the Kingdom of Denmark with regard to the 1975 survey on the structure of agricultural holdings (Only the Danish text is authentic) (77/128/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (1), and in particular Article 8 (1) (c) thereof, Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to be adopted in accordance with the procedure laid down in Article 11 of that Directive; Whereas pursuant to Article 6 (1) of Directive 75/108/EEC random samples of agricultural holdings are to be taken and the number of these samples is to be between the limits laid down in that Article; Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to refer to strata and regions; Whereas the Kingdom of Denmark has presented a sampling plan which fulfils all the conditions set out above: Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics. HAS ADOPTED THIS DECISION Article 1 The sample of agricultural holdings shall be taken from the lists of holdings for the census of agriculture and horticulture of June 1974. Article 2 1. The population of the agricultural holdings shall be divided into two strata on the basis of information derived from the census of agriculture and horticulture of June 1975. 2. The agricultural holdings shall be divided: (a) according to the agricultural area utilized into six strata : 0 75 to less than 10 hectares, 10 to less than 20 hectares, 20 to less than 30 hectares, 30 to less than 50 hectares, 50 to less than 100 hectares and 100 hectares and above; (b) according to the total number of pigs into five strata : no pigs, 1 to 19 pigs, 20 to 49 pigs, 50 to 99 pigs and 100 pigs and above; (c) according to the total number of cows into five strata : no cows, one to four cows, five to nine cows, 10 to 19 cows and 20 cows and above. 3. The horticultural holdings shall be divided: (a) according to agricultural area utilized into two strata : less than five hectares and five hectares and above; (b) according to the area under glass into three strata: less than 3 000 m2, 3 000 to less than 10 000 m2 and 10 000 m2 and above. Article 3 1. Sampling of holdings shall be random. 2. The sample shall comprise 15 % of the holdings in the country and approximately 15 % of the holdings in each district. Article 4 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 25 January 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 42, 15.2.1975, p. 21.